IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                           No. 02-60134
                                         Summary Calendar



JAMIE JONES,

                                                                                        Plaintiff-Appellee,

                                                versus

RANKIN COUNTY SHERIFF’S DEPARTMENT, ET AL.,


Defendants,

KEN DICKERSON, BILL PHILLIPS,

                                                                                    Defendants-
Appellants.

                        --------------------------------------------------------
                          Appeal from the United States District Court
                              for the Southern District of Mississippi
                                   USDC No. 3:99-CV-816-WS
                        ---------------------------------------------------------
                                          January 24, 2003

Before JONES, STEWART AND DENNIS, Circuit Judges.

PER CURIAM:*

       Ken Dickerson and Bill Phillips appeal the district court’s denial of their motion for

summary judgment based on qualified immunity in this 42 U.S.C. § 1983 action. On appeal,

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Dickerson and Phillips argue that they are entitled to qualified immunity because Jamie Jones did

not produce enough competent summary judgment evidence to: (1) establish that any issues of

material fact exist; (2) show that Phillips and Dickerson had sufficient personal involvement in the

events to justify liability under 42 U.S.C. § 1983; or (3) establish that he suffered any injury.

       If Jones’ factual allegations are accepted as true, as required by Behrens v. Pelletier, 516

U.S. 299, 313 (1996), it is not apparent that Dickerson and Phillips are entitled to qualified

immunity as a matter of law. See Hope v. Pelzer, 122 S.Ct. 2508, 2512 (2002). Because facts

material to the question of qualified immunity are in dispute, this court lacks jurisdiction over the

Dickerson and Phillips’ appeal. See Mangieri v. Clifton, 29 F.3d 1012, 1016 (5th Cir. 1994).

Accordingly, the appeal is dismissed for lack of jurisdiction. In light of the disposition of this

case, all outstanding motions are denied.

       APPEAL DISMISSED FOR LACK OF JURISDICTION; ALL OUTSTANDING

MOTIONS ARE DENIED.




                                                  -2-